BARNARD, P. J.
The defendant was convicted, under two counts of an information, of arson and burning property with the intent to defraud an insurer. She appealed from the judgment which followed.
The clerk’s and reporter's transcripts were filed in this court on June 14, 1940. No appearance has been made for the appellant by brief or otherwise, although the cause was regularly calendared for July 9, 1940. The attorney-general has moved for an affirmance under section 1253 of the Penal Code.
The motion is granted and the judgment is affirmed.
Marks, J., and Griffin, J., concurred.